UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:001-33978 ADAMS GOLF, INC. (Exact name of registrant as specified in its charter) Delaware 75-2320087 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2801 E. Plano Pkwy, Plano, Texas (Address of principal executive offices) (Zip Code) (972)-673-9000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No The number of outstanding shares of the registrant's common stock, par value $0.001 per share, was 7,702,637 on August 9, 2011. 1 ADAMS GOLF, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets - June 30, 2011 (unaudited) and December 31, 2010 3 Unaudited Condensed Consolidated Statements of Operations - Three and six months ended June 30, 2011 and 2010 4 Unaudited Condensed Consolidated Statement of Stockholders' Equity - Six months ended June 30, 2011 5 Unaudited Condensed Consolidated Statements of Cash Flows - Six months ended June 30, 2011 and 2010 6 Notes to Unaudited Condensed Consolidated Financial Statements 7-14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15-25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds N/A Item 3. Defaults Upon Senior Securities N/A Item 4. (Removed and Reserved) N/A Item 5. Other Information N/A Item 6. Exhibits 27 Signatures 27 2 Item 1. ADAMS GOLF, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) ASSETS June 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful accounts of $2,453 (unaudited) and $1,788 in 2011 and 2010, respectively Inventories, net Prepaid expenses Other current assets 61 Total current assets Property and equipment, net Deferred tax assets, net Other assets, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total liabilities Stockholders' equity: Preferred stock, $0.01 par value; authorized 1,250,000 shares; none issued Common stock, $0.001 par value; authorized 12,500,000 shares; 8,113,574 and 8,045,078 shares issued and 7,702,637 and 7,634,141 shares outstanding at June 30, 2011 (unaudited) and December 31, 2010, respectively 8 8 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Treasury stock, 410,937 common shares at June 30, 2011 and December 31, 2010, at cost ) ) Total stockholders' equity $ $ Contingencies See accompanying notes to unaudited condensed consolidated financial statements. 3 ADAMS GOLF, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended Six Months Ended June 30, June 30, Net sales $ Cost of goods sold Gross profit Operating expenses: Research and development expenses Selling and marketing expenses General and administrative expenses Total operating expenses Operating income Other expense: Interest expense, net ) (9 ) ) ) Other income (expense), net (5
